Citation Nr: 1033833	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-31 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating on a extraschedular basis for 
residuals of a left knee medial meniscus tear, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted service connection for 
residuals of a left knee medial meniscus tear and assigned a 10 
percent rating effective in July 2006.  In July 2009, the Board 
granted a 20 percent evaluation for the left knee disability and 
remanded the issue of entitlement to an extraschedular rating for 
the left knee disability.  By rating action in July 2009, the RO 
effectuated the Board's grant of a 20 percent rating effective 
date in July 2006.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.	The Veteran's residuals of a left knee medial meniscus tear do 
not cause marked interference with employment or necessitate 
frequent hospitalization beyond what is contemplated by the 
regular schedular standards.  


CONCLUSION OF LAW

An extraschedular rating is not warranted for residuals of a left 
knee medial meniscus tear.  38 U.S.C.A. §§ 1155, 5103(West 2002); 
38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

In a letter dated in September 2009, VA notified the Veteran of 
the information and evidence needed to substantiate and complete 
his claim for extraschedular consideration for his left knee 
disability, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  The 
claim was readjudicated in a June 2010 supplemental statement of 
the case.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him adequate VA examinations.  It appears that all known and 
available records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file, and 
the Veteran does not appear to contend otherwise.  

The examinations provided are adequate for rating purposes as the 
examination was performed based upon a review of the pertinent 
medical evidence and complaints of the Veteran.  Thus, the Board 
finds that VA has done everything reasonably possible to notify 
and to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  

In July 2009, the Board remanded the matter to the RO for the 
purpose of obtaining additional evidence to determine whether 
extraschedular consideration is warranted for a left knee medial 
meniscus tear.  Pursuant to the Board's remand, in September 
2009, the Veteran was provided notice that he must provide 
documentation regarding time missed from work or accommodations 
for his disability provided by his employer.  The Veteran did not 
respond to that request.  The claim was also referred to the VA 
Chief Benefits Director to determine whether an extraschedular 
rating is warranted.  As there had been substantial compliance 
with the remand directive, no further action required.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

In October 2006, a private nurse practitioner noted that forms 
were filled out to place the Veteran on temporary leave from his 
work at a Distribution Center that required bending and lifting, 
because his pain had been getting worse since he started working 
there. 

During the February 2007 VA joints examination, the Veteran gave 
a history of instability, pain, stiffness, locking, and swelling 
of the left knee with severe flare-ups of symptoms.  The examiner 
noted decreased mobility, lack of stamina, decreased lower 
extremity strength, and pain.  The Veteran reported that he had 
worked at a retail distribution center for one month after 
service and discontinued that work due to left knee pain.  He 
reported that he was currently employed in a auto body shop 
washing vehicles.  

In his March 2007 notice of disagreement in which he sought an 
increased rating, the Veteran stated that his need to wear a knee 
brace for a range of activities, including light house work and 
extended periods of standing and any type of work, showed the 
severity of his knee disability.  He stated that his left knee 
could not withstand the stress of walking and standing for a 10 
hour shift and that he had to give up his past two jobs because 
of his left knee disability.  The Veteran noted that he was a 
high school graduate without advanced training only qualified for 
"labor-type jobs" and that his left knee disability has severely 
hampered him from maintaining gainful employment.

During an August 2007 VA orthopedic consultation, the Veteran 
stated that his knee occasionally gave way, but he denied "true 
instability" or episodes of swelling and pain with weight bearing 
after his giving away symptoms. He also denied popping, catching, 
or locking of his left knee. The Veteran had no knee effusion, 
and the joint space of his patellofemoral, medial, and lateral 
compartments were "excellent." The physician recommended either a 
repeat meniscectomy or a meniscal repair.

The Veteran had a left knee arthroscopy and partial lateral 
meniscectomy in September 2007.  The Veteran was given a 
temporary 100 percent rating. From September 24 to November 30, 
2007.

In his October 2007 substantive appeal, the Veteran stated that 
his disability rating should consider the significant affect his 
left knee disability has had on his employability, as he has had 
to quit two jobs, as well as his need to wear a brace, due to 
instability and locking.

In February 2008 the Veteran underwent left knee arthroscopy with 
partial posterior medial meniscectomy. During the pre- operation 
appointment, the Veteran reported quitting a third job and that 
he was working as a bartender and noted increased pain, popping, 
and locking.  The Veteran received a temporary 100 percent rating 
from February 7 to March 31, 2008.

During an April 2008 physical therapy appointment, the Veteran 
stated that he was able to run a mile at a seven mile-per-hour 
pace.  The therapist noted that the Veteran did not have a gait 
deviation, but the Veteran did have crepitation, which he stated 
was not painful. The Veteran's range of motion was normal at 128 
degrees.

During the September 2008 examination, the Veteran stated that 
his pain started again in August 2008.  He complained of pain, 
weakness, stiffness, and instability.  The Veteran did not 
complain of subluxation, locking, or effusion.  He frequently 
wore a brace, and the examiner found that his gait was normal.  
The Veteran's range of motion was 0 to 125 degrees.  The 
Veteran's left knee was tender and had crepitation and clicks.  
He did not have grinding or instability.  The Veteran was 
unemployed due to quitting his most recent job the previous 
month; he admitted that his reason for quitting was not related 
to his left knee but because he was trying to get another job.  
He indicated to the examiner that he could do that job, pressure 
washing, if he wanted to.  The diagnosis was left knee medial 
meniscus tear, status post arthroscopy.

In October 2008 a VA physician noted that the Veteran complained 
of pain and stiffness.  On examination, the Veteran was able to 
walk unassisted without a limp and had symmetrical range of 
motion.  In December 2008 the Veteran had minimal swelling and 
full range of motion without pain.  The Veteran needed no 
assistive devices.

In March 2009 the Veteran underwent another left knee 
arthroscopy. He had mechanical symptoms of catching and locking 
and was diagnosed as having a significant posterior horn medial 
meniscal tear.  During the Veteran's March 2009 post-operative 
arthroscopy and partial medial meniscectomy follow-up 
appointment, he stated that his knee was better, but it was still 
stiff.  There was no effusion.  The Veteran received a temporary 
100 percent rating from March 5, 2008 to April 30, 2008.

A December 2008 VA orthopedic outpatient treatment notes shows 
that he complained of left knee pain, locking and giving out.  He 
reported that he was currently working and the job involved being 
on his feet all day and he had pain throughout the day.  He 
indicated that he was able to walk about 1/2 mile.  

The Board referred the Veteran's claim for extraschedular 
consideration.  In a February 2010 memorandum, the Director of 
the Compensation and Pension Services noted that medical records 
indicate the Veteran had a normal gait, good ranges of motion and 
minor instability in the left knee.  The Director also noted the 
Veteran quit his job as a pressure washer in August 2008 because 
he wanted to work for another company and not because his knee 
had an effect on his ability to do the job.  The Director further 
noted that the Veteran did not submit records from his former 
employers and co-workers regarding any marked interference his 
left knee disability had on his employment.  As such, the 
Director found that entitlement to an extraschedular rating for 
residuals of a left knee meniscus tear was not warranted.  

An April 2010 VA examination report shows that the Veteran 
reported that he worked full time in sales and had not lost any 
time from work during the last 12 months.  He also reported that 
he was a student as well.  A June 2010 VA outpatient treatment 
record noted that he had occasional stiffness with prolonged 
standing or kneeling with rest and that he had no loss of work 
secondary to the knees.  He was doing physical therapy two times 
a week which helped.  

After a full review of the record, including the evidence and the 
statement of the Veteran, the Board concludes that the assignment 
of an extraschedular rating in excess of 20 percent for the left 
knee disability is not warranted.  The record shows that while 
the Veteran has had three surgical procedures on the left knee, 
he was assigned a temporary 100 percent rating for the period of 
convalescence after each surgery.  There is no evidence showing 
that the left knee disability has required frequent 
hospitalizations which would render impractical the application 
of the regular schedular standards.  

In addition, the evidence does not show marked interference with 
employment beyond that contemplated by the schedular criteria.  
The Veteran in the October 2007 substantive appeal indicated that 
his knee disability had affected his employment and that he had 
to quit 2 jobs because of his knees.  He also stated that he was 
only qualified for labor-type jobs.  However, the evidence shows 
that in September 2008 he reported he had quit a job for reasons 
other than his knees and that as of December 2008 he was 
reportedly working.  The most recent evidence in April 2010 
indicates that that he is working in sales and that he was also a 
student.  As such, his earlier assertions that he was unable to 
work and was only qualified for labor type jobs that he could not 
perform are contradicted by the current evidence showing that he 
is employed in a sales type position.  The record also contains 
the February 2010 memorandum of the Director of the Compensation 
and Pension Services which indicated that the record was 
reviewed, noted that the Veteran did not submit records from his 
former employers and co-workers regarding any marked interference 
his left knee disability had on his employment and found that 
entitlement to an extraschedular rating for residuals of a left 
knee meniscus tear was not warranted.  The preponderance of the 
evidence weighs against the claim and a increased rating on an 
extraschedular basis of the service-connected left knee medical 
meniscus tear is not warranted.  


ORDER

Entitlement to an increased rating on a extraschedular basis for 
residuals of a left knee medial meniscus tear, currently 
evaluated as 20 percent disabling, is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


